Case: 12-11393    Date Filed: 10/29/2012        Page: 1 of 2

                                                                  [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-11393
                            Non-Argument Calendar
                          ________________________

                           Agency No. A089-232-922


ONEXIMO LOZANO BERRIO,

                                              llllllllllllllllllllllllllllllllllllllllPetitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                          llllllllllllllllllllllllllllllllllllllllRespondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________
                                (October 29, 2012)

Before CARNES, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Oneximo Lozano Berrio, a native and citizen of Colombia, petitions for

review of the decision of the Board of Immigration Appeals that denied his motion
               Case: 12-11393     Date Filed: 10/29/2012   Page: 2 of 2

to reconsider the denial of his application for asylum and withholding of removal

under the Immigration and Nationality Act and for relief under the Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment.

We dismiss in part and deny in part the petition.

      We lack jurisdiction to consider Berrio’s challenge to the denial of his

application for asylum and denial of relief under the Convention. Berrio failed to

petition for review of the order of removal, 8 U.S.C. § 1252(b)(1), and his motion

for reconsideration did not affect the finality of that order, see Jaggernauth v. U.S.

Att’y Gen., 432 F.3d 1346, 1350–51 (11th Cir. 2005). We dismiss this part of

Berrio’s petition.

      Berrio abandoned any argument that he could have raised about the denial of

his motion to reconsider. Berrio quotes a part of the order denying his motion to

reconsider, but he uses the quote in support of his argument that he suffered past

persecution and has a well-founded fear of future persecution. Berrio fails to argue

that the Board erred in denying his motion for reconsideration. See Lapaix v. U.S.

Att’y Gen., 605 F.3d 1138, 1145 (11th Cir.2010); see also Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

      We dismiss in part and deny in part Berrio’s petition.

      PETITION DISMISSED IN PART, DENIED IN PART.


                                           2